EXHIBIT 10.4

EXECUTION VERSION

NOMINATING AGREEMENT

This Nominating Agreement (as it may be amended from time to time, this
“Agreement”) is made as of November 9, 2015 by and between Affinion Group
Holdings, Inc., a Delaware corporation (the “Company”), and Third Avenue Trust,
on behalf of Third Avenue Focused Credit Fund (“Third Avenue”).

RECITALS

WHEREAS, pursuant to the Certificate (as defined herein), among other things,
the Company is authorized to issue capital stock consisting of 550,000,000
shares of Common Stock, par value $0.01 per share (the “Company Common Stock”);

WHEREAS, Third Avenue, together with its Affiliates, holds 1,901,564 shares of
Company Common Stock or approximately 19.9% of the Company Common Stock; and

WHEREAS, the Company and Third Avenue desire to enter into this Agreement
setting forth certain rights and obligations with respect to the nomination of
Directors to the Board of Directors of the Company (the “Board”) and certain
other matters relating to the Board as set forth herein as hereinafter provided.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties to this Agreement intending to be
bound hereby agree as follows:

 

1. EFFECTIVE DATE This Agreement shall become effective as of the date first
written above immediately after the Certificate has become effective in
accordance with Delaware law.

 

2. BOARD NOMINATION

2.1 Third Avenue Nominee.

(a) For purposes of determining the number of Outstanding Company Common Stock
held by Third Avenue pursuant to this Section 2.1, the Company Common Stock held
by an Affiliate of Third Avenue shall be aggregated with the Company Common
Stock held by Third Avenue.

(b) For each Board election occurring after the Regulatory Approval Date, so
long as Third Avenue holds in excess of eight percent (8%) of the Outstanding
Company Stock (“Third Avenue Threshold”) as of the record date for the
applicable Board election or the time a vacancy on the Board is to be filled, as
applicable, the Company shall include the Third Avenue Nominee in the Company’s
slate of nominees for Director at each annual or special meeting of Stockholders
at which Directors are to be elected and at which the Class III Director seats
are subject to election. The Company shall use its reasonable best

 

- 1 -



--------------------------------------------------------------------------------

efforts to cause the election of the Third Avenue Nominee to the Board at such
meeting (including recommending that the Company’s Stockholders vote in favor of
the election of the Third Avenue Nominee (along with all other Company nominees)
and otherwise supporting him or her for election in a manner no less rigorous
and favorable than the manner in which the Company supports its other nominees
in the aggregate).

(c) If at any time Third Avenue ceases to satisfy the Third Avenue Threshold,
(A) Third Avenue shall cause the Third Avenue Nominee then sitting on the Board
to resign from the Board with immediate effect; and (B) the vacancy caused by
such resignation shall be filled in accordance with the Company’s Charter
Documents.

(d) Third Avenue may elect to relinquish its right to nominate a Director by
providing the Company with written notice of such election on or prior to the
record date for the applicable Board election.

(e) In the event that the Third Avenue Nominee resigns, is removed from the
Board (except in the circumstances described in Section 2.1(c)) dies or
otherwise is unable to serve on the Board, Third Avenue shall (if, at the time
such vacancy is to be filled, Third Avenue still has the right to nominate such
Director) be entitled to nominate a successor Director, and the Company shall
take any Necessary Action as may be required to facilitate and implement the
immediate appointment of such Third Avenue Nominee to the Board.

2.2 Limitations on Amendments to Charter Documents. So long as this Agreement
shall remain in effect, the Company shall not cause or permit any amendments to
the Bylaws or the Certificate that would conflict with the rights and
obligations set forth herein except to the extent required to comply with
applicable law.

 

3. REMEDIES

3.1 Generally. The rights and remedies of any party hereto as set forth in this
Agreement are not exclusive and are in addition to any other rights and remedies
now or hereafter provided by law or at equity. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that, in addition to any other rights and
remedies at law or in equity existing in its favor, any party hereto shall be
entitled to specific performance and/or other injunctive relief from any court
of law or equity of competent jurisdiction (without posting any bond or other
security) in order to enforce or prevent violation of the provisions of this
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

4. AMENDMENT, TERMINATION, ETC

4.1 Oral Modifications. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.

4.2 Written Modifications. Except as otherwise provided herein, the provisions
of this Agreement may be amended only with the prior written consent of Third
Avenue and the Company.

4.3 Termination. This Agreement shall automatically terminate and be of no
further force and effect upon the earlier to occur of (1) a Listing and (2) the
first date following the Regulatory Approval Date that Third Avenue is no longer
entitled to nominate a director pursuant to Section 2.1(b) as a result of Third
Avenue failing to satisfy the Third Avenue Threshold test.

 

5. DEFINITIONS For purposes of this Agreement:

5.1 Certain Matters of Construction. In addition to the definitions referred to
or set forth below in this Section 5:

(a) The titles and section headings set forth in this Agreement are for
convenience only and shall not be considered as part of agreement of the parties
hereto.

(b) When the context requires, the plural shall include the singular and the
singular the plural, and any gender shall include all other genders or neuter.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”

(c) No provision of this Agreement shall be interpreted or construed against any
party because such party or its counsel was the drafter thereof. Any reference
to statutes or laws will include all amendments, modifications, or replacements
of the specific sections and provisions concerned.

(d) Numbered or lettered articles, sections, and subsections herein contained
refer to articles, sections, and subsections of this Agreement unless otherwise
expressly stated.

(e) The word “including” shall mean including, without limitation.

5.2 Definitions. The following terms shall have the following meanings:

“Affiliate(s)” means any individual, partnership, corporation, trust or other
entity or association, directly or indirectly, through one (1) or more
intermediaries, controlling, controlled by, or under common control with a
Person. The term “control,” as used in the immediately preceding sentence,
means, with respect to a corporation or limited liability company the right to
exercise, directly or indirectly, ten percent (10%) or more of the voting rights
attributable to the controlled corporation or limited liability company, and,
with respect to any individual, partnership, trust, other entity or association,
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of the controlled entity. With respect
to any Person who is a general partner of a Person, such general partner is an
Affiliate of such Person. With respect to a limited partnership, “Affiliate”
shall also mean any limited partner of such limited partnership holding ten
percent (10%) or more of the capital or interests in profits of such limited
partnership. With respect to a trust, any Affiliate shall include any Person
which is a trustee or lifetime beneficiary of such trust.

 

- 3 -



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble.

“Board” has the meaning set forth in the Recitals.

“Bylaws” means the Fourth Amended and Restated Bylaws of the Company, as amended
from time to time.

“Certificate” means the Fourth Amended and Restated Certificate of Incorporation
of the Company, as amended from time to time.

“Charter Documents” means, with respect to the Company, the certificate of
incorporation and bylaws of the Company, as the same may be amended,
supplemented, modified or restated from time to time, and with respect to any
other Person, the articles, bylaws, certificate of incorporation, certificate of
formation, operating agreement, partnership agreement or any other similar
incorporating or formation documents of such Person, as the same may be amended,
supplemented, modified or restated from time to time.

“Company” has the meaning set forth in the Preamble.

“Company Common Stock” has the meaning set forth in the Recitals.

“Derivative Securities” has the meaning set forth in the Shareholder Agreement.

“Director” means any member of the Board (other than any Person (if any)
effecting observer rights on the Board).

“Equity Incentive Plans” means any equity incentive plans for officers,
employees or Directors of the Company.

“Listing” means the listing of the Company Common Stock on a U.S. national
securities exchange registered with the US Securities and Exchange Commission.

“Necessary Action” means, with respect to a specified result, all actions that
are permitted by law and necessary to cause such result, including
(i) recommending that the Company’s Stockholders vote in favor of the election
of the Third Avenue Nominee, (ii) agreeing to commercially reasonable amendments
to the applicable Charter Documents, (iii) executing agreements and instruments
reasonably necessary to permit Third Avenue to exercise its rights hereunder,
and (iv) making, or causing to be made, with governmental, administrative or
regulatory authorities, all filings, registrations or similar actions that are
required to achieve such result, in each case subject to compliance with
applicable law.

“Outstanding Company Common Stock” means, as of any given time, the then issued
and outstanding Company Common Stock, excluding any Derivative Securities, other
than any Limited Warrants, which will be included on an as-exercised basis, and
any Company Common Stock issued pursuant to an Equity Incentive Plan.

 

- 4 -



--------------------------------------------------------------------------------

“Person” means an individual, partnership, limited liability company,
corporation, joint venture, trust, business trust, association, or similar
entity, whether domestic or foreign, and the heirs, executors, legal
representatives, successors and assigns of such entity where the context
requires.

“Permitted Transfer” has the meaning set forth in the Stockholder Agreement.

“Regulatory Approval Date” means the date on which the approval set forth on
Exhibit A has been obtained by Third Avenue.

“Shareholder Agreement” means the Shareholder Agreement, dated September 29,
2015, by and among the Company and the stockholders party thereto.

“Third Avenue” has the meaning set forth in the Preamble.

“Third Avenue Nominee” means Scott Bernstein or any another Person selected by
Third Avenue to serve as the replacement Third Avenue Nominee.

“Third Avenue Threshold” has the meaning set forth in Section 2.1(b).

“Stockholder” has the meaning set forth in the Shareholder Agreement.

 

6. MISCELLANEOUS

6.1 Authority; Effect. Each party hereto represents and warrants to and agrees
with each other party that the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
on behalf of such party and do not violate any agreement or other instrument
applicable to such party or by which its assets are bound. This Agreement does
not, and shall not be construed to, give rise to the creation of a partnership
among any of the parties hereto, or to constitute any of such parties members of
a joint venture, group or other association.

6.2 Notices. All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be delivered
(a) by personal delivery, (b) by a nationally recognized overnight courier
service, (c) by telefacsimile or electronic mail, using equipment that provides
written confirmation of delivery, or (d) by deposit in the U.S. Mail, postage
prepaid, registered or certified mail, return receipt requested, at the address
set forth below:

 

  (a) If to the Company:

Affinion Group, Inc.

6 High Ridge Park

Stamford, CT 06905

Attention: Brian Fisher, Esq.

Facsimile: 203-956-1206

Electronic mail: bfisher@affiniongroup.com

 

- 5 -



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention: Adam Weinstein, Esq.

Facsimile: 212-872-1002

Electronic mail: aweinstein@akingump.com

 

  (b) If to Third Avenue:

Third Avenue Trust, on behalf of Third Avenue Focused Credit Fund

622 Third Avenue

32nd Floor

New York, New York 10017

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Milbank Tweed Hadley & McCloy LLP

28 Liberty Street

New York, NY 10011

Attention: Paul Denaro

Facsimile: 212-822-5219

Electronic mail: pdenaro@milbank.com

Any such notice shall be deemed to have been given on the date so delivered, if
delivered personally or by overnight courier service or electronic mail; or if
by telefacsimile, on the first (1st) day following the transmission of such
facsimile; or if mailed, four (4) calendar days after mailing. Any party may, at
any time by giving five (5) calendar days’ prior written notice to the Company,
specify a different address (physical or electronic) or telefacsimile number for
notice purposes by sending notice thereof in the foregoing manner. By notice
complying with the foregoing provisions of this Section 6.2, each party shall
have the right to change the mailing address, facsimile number or email address
for future notices, communications or deliveries to such party pursuant to this
Agreement and any such change shall not be deemed an amendment to this
Agreement.

6.3 No Assignment. This Agreement may not be transferred or assigned by any
party hereto.

6.4 Binding Effect. Subject to the provisions of this Agreement relating to
transferability or assignment, this Agreement will be binding upon and inure to
the benefit of the Company and Third Avenue, and their respective heirs,
devisees, spouses, distributees, representatives, successors and permitted
assigns.

 

- 6 -



--------------------------------------------------------------------------------

6.5 Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any present or future laws applicable to the
Company effective during the term of this Agreement, such provision will be
fully severable; this Agreement will be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement will remain in full
force and effect and will not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

6.6 Additional Documents and Acts. Each party hereto agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be reasonably necessary or appropriate to effectuate, carry out, and
perform all of the terms, provisions, and conditions of this Agreement and the
transactions contemplated hereby.

6.7 No Employment Rights. Nothing in this Agreement shall confer upon any Person
any right to be employed or to continue employment by the Company or any of its
Affiliates, or interfere in any manner with any right of the Company or any of
its Affiliates to terminate such employment at any time.

 

7. GOVERNING LAW

7.1 Governing Law. This Agreement and the rights of the parties hereunder will
be governed by, interpreted, and enforced in accordance with the laws of the
State of Delaware, without reference to conflicts of law principles.

7.2 Consent to Jurisdiction. The Company and Third Avenue (i) irrevocably
submits to the exclusive jurisdiction of any state court in the State of
Delaware, and the United States District Court for the District of Delaware (and
the appropriate appellate courts), for the purposes of any suit, action or other
proceeding arising out of this Agreement and (ii) agrees to commence any such
action, suit or proceeding either in the United States District Court for the
District of Delaware or if such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in any state court in the
State of Delaware. Notwithstanding the foregoing, any party hereto may commence
an action, suit or proceeding with any governmental body anywhere in the world
for the sole purpose of seeking recognition and enforcement of a judgment of any
court referred to in the first sentence of this Section 7.2. The Company and
Third Avenue further (x) agrees that service of any process, summons, notice or
document by U.S. registered mail to such party’s respective address set forth in
Section 6.2 hereof shall be effective service of process for any action, suit or
proceeding in Delaware with respect to any matters to which it has submitted to
jurisdiction in this Section 7.2 and (y) irrevocably and unconditionally waives
any objection to the laying of venue of any action, suit or proceeding arising
out of this Agreement in (A) any state court in the State of Delaware, or
(B) the United States District Court for the District of Delaware, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

 

- 7 -



--------------------------------------------------------------------------------

7.3 WAIVER OF JURY TRIAL. THE COMPANY AND THIRD AVENUE HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, INVOLVING OR
OTHERWISE IN RESPECT OF THIS AGREEMENT OR THIRD AVENUE’S OWNERSHIP OF COMPANY
COMMON STOCK. THE COMPANY AND THIRD AVENUE (i) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE COMPANY OR THIRD AVENUE HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE COMPANY OR THIRD AVENUE WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT THE
COMPANY AND THIRD AVENUE HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.3.

*    *     Signature pages follow    *    *

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Third Avenue have executed this Agreement on
the day and year first written above.

 

COMPANY:

AFFINION GROUP HOLDINGS, INC.

By:   /s/ Gregory S. Miller

Name:

  Gregory S. Miller

Title:

  Executive Vice President and Chief  

Financial Officer

 

[Signature Page to Nominating Agreement (Third Avenue)]



--------------------------------------------------------------------------------

STOCKHOLDERS:

THIRD AVENUE TRUST, on behalf of

THIRD AVENUE FOCUSED CREDIT FUND

By:   /s/ Vincent J. Dugan

Name:

  Vincent J. Dugan

Title:

  Chief Financial Officer

 

[Signature Page to Nominating Agreement (Third Avenue)]